Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/22 has been entered.
 
Response to Arguments
Applicant's arguments filed on 10/06/22 regarding the prior art not meeting the requirements of claim 11 have been fully considered but they are not persuasive. Applicant alleges that the prior art of record specifically, US 2006/0120560 A1 to Davis et al, does not teach the watermark information linking to the original video. Examiner respectfully disagrees and refer the Applicant generally to Para [0013-0014], [0030] and Figure 2 of Davis: 
“the image captured by device 12 (as first recorded image) would have been sent to device 14 over the network; the image received by the second device (as re-recording the image) would be exactly the image sent by the first device (as exemplary original image).

[0013] In prior art techniques, the image captured by device 12 (as original image) would have been sent to device 14 over the network; the image received by the second device would be exactly the image sent by the first device.
“[0014] In accordance with one embodiment of the invention, device 14 receives a better image than that sent from device 12. In one such embodiment, device 14 receives the image data captured by device 12. Device 14 recognizes that the image includes a watermark hidden within the image data, and decodes same. The watermark payload includes an index by which a copy of the image can be accessed from a server 20 on the internet or other storage medium (as the watermark linking the to the original video). With this index, the second device 14 queries the server 20, which returns the image corresponding to this watermark index (in this case, the advertisement) back to the second device 14. The image provided by the server can be higher resolution or pristine, i.e., it has no artifacts left from scanning at device 12, etc. Such a procedure is shown by the flowchart of FIG. 2.”
“[0030] For example, while the invention has been described with reference to images, the same principles are equally applicable to video and audio.”
Based upon the passages above, the captured image by device 12 is an original image captured and its being sent to and recorded by the second device 14, as re-recorded, and wherein the second device 14 accesses one or more versions of the original image by decoding the watermark in the image. Finally, the process discloses image processing in this embodiment however, the process can similarly be applied to a captured video, as required by claim 11. The specific teachings will be addressed below in the rejection of the claim below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one player of video configured with executable instructions . . . .” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 14, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0120560 A1 to Davis et al (hereinafter ‘Davis’).
Regarding claim 11, Davis discloses a method (Para [0014], wherein a procedure is shown by the flowchart of FIG. 2.) comprising: re-recording an original video to render a re-recorded video (Para [0014], [0030] and Fig. 2, wherein device 14/second device receives the image data captured, as the original image, by device 12/first device, and wherein the same principles are equally applicable to image of a video); identifying a watermark in at least one frame of the original video (Para [0014], wherein Device 14 recognizes, as identifying, that the image includes a watermark hidden within the image data, and decodes same.); based at least in part on the watermark, providing, in the re-recorded video, a link to the original video (Para [0014] and [0019], wherein the watermark payload includes an index by which a copy of the image can be accessed, as the link to the original video, from a server 20 on the internet or other storage medium. With this index, the second device 14 queries the server 20, which returns the image corresponding to this watermark index (in this case, the advertisement) back to the second device 14. The image provided by the server can be higher resolution or pristine, i.e., it has no artifacts left from scanning at device 12, etc. Such a procedure is shown by the flowchart of FIG. 2, and wherein the watermark payload in the image captured by device 12 may index one or more files on server 20 that includes video, animation, sound, executable applications, aplets).
Regarding claim 13, Davis discloses the method comprising: based at least in part on the watermark, providing metadata associated with the original video (Para [0014] and [0019], wherein the watermark payload includes an index, as the metadata, by which a copy of the image can be accessed, as the link to the original video).
Regarding claim 14, Davis discloses the method comprising: based at least in part on the watermark, providing a link to the original video and providing metadata associated with the original video (Para [0014] and [0019], wherein the watermark payload includes an index, as the metadata, by which a copy of the image can be accessed, as the link to the original image/video).
Regarding claim 24, Davis discloses wherein the watermark indicates a re-recording of the original video (Para [0014], wherein device 14 recognizes that the image includes a watermark hidden within the image data, and decodes same. The watermark payload includes an index by which a copy of the image, as the original image, can be accessed from a server 20 on the internet or other storage medium, and wherein the watermark inherently in this embodiment indicates access to the original image followed by recording the accessed original image as re-recording)..
Regarding claim 25, Davis discloses wherein the watermark indicates information pertaining to at least one influencer associated with a re-recording of the original video (Para [0059], wherein the watermark payload can represent various types of data. An exemplary payload includes data relating to the artist, distribution entity, as influencers, title, and copyright date/proprietor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2017/0118537 A1 to Stransky-Heilkron et al (hereinafter ‘Stransky-Heilkron’)
Regarding claim 26, Davis does not specifically disclose the method comprising embedding, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed. Stransky-Heilkron discloses the player of video is configured with executable instructions to embed, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed (Para [0046], wherein the block 501 and 503 are performed by the processing device of a head end server. At block 501, the processing device marks versions of content with a watermark value (e.g., 0 or 1). At block 503, the processing device publishes a manifest that includes addresses associated with versions of segments of content.). Davis and Stransky-Heilkron are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the embedding, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed, of Stransky-Heilkron’s method with Davis’s because the requesting device would be able to requests a version of a segment with the best available quality level in view of the device's available processing resources (Para [0015].

Allowable Subject Matter
Claims 1-10, 21, 22 and 27 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Davis and Stransky-Heilkron, does not disclose:
. . . embed, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed, of claim 1 combined with other features and elements of the claim; 
Claims 2-10, 21 and 22 depend from an allowable base claim and are thus allowable themselves;
. . . and at least one player of video configured with executable instructions to: re-record the first video to render a re-recording of the first video; and embed in the re-recording the first video a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed, of claim 27 combined with other features and elements of the claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662